PER CURIAM.
These three appeals have been consolidated for disposition by this court. F.A.R. 2.2 (a) (2), 31 F.S.A.
Appellants, Ernestine B. Lewis and Curtis E. Brown, seek review of certain orders of the County Judge’s Court of Osceola County entered in connection with the administration of the estate of their late father, Ernest Epps Brown.
E. E. Brown was a pioneer settler of Osceola County who died testate on September 11,1962, at the age of 95 years.
Appellants in Case No. 521 appeal from an order denying their Petition for Revocation of Probate of their father’s will on grounds of mental and physical incompetency and undue influence.
The County Judge in a thorough and extensive order specifically found that the decedent was mentally competent and possessed testamentary capacity at the time of execution of the will of March 20,1961, and of the codicil thereto dated September 6, 1961. The trial court further found that neither instrument was the result of undue influence exercised upon Brown by any person or persons.
It should be noted that the trial of this case consumed a total of 17 days and that the transcript of testimony alone is 2,380 pages in length.
This court has carefully reviewed the entire record, including the numerous exhibits filed therein, and is firmly convinced that appellant has failed to demonstrate any error on the part of the trial court.
It is well settled that the findings of a trial court on questions of fact will not be lightly disturbed on appeal since they are presumed to be correct.
Although the evidence herein is conflicting in certain instances, nevertheless, there is an abundance of substantial competent evidence to support the findings hnd conclusions of the trial judge. Additionally, the record does not support appellant’s contention that the trial court misapplied the law as applicable to the facts and hence the order appealed from should be affirmed.
Case No. 146 seeks review of an order denying appellant’s Motion to Exhume the body of the decedent, and Case No. 777 prays for review of an order awarding attorneys’ fees to the attorneys for the executrix of the estate.
These matters have likewise been reviewed and again we find that the trial judge did not err in his disposition of these matters.
*618Having concluded that the orders appealed from are fully and adequately supported by both the applicable law and the evidence, the same are hereby
Affirmed.
WALDEN, C. J., and ANDREWS, J., and GONZALEZ, JOSE A., Jr., Associate Judge, concur.